DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	Specifically, claim 11 meets the three-prong test for interpretation under 112(f). This claim contains limitations reciting “means for” attached to functional language without defined structure. The structure, material, or acts for the limitations of means for receiving an item of telemetry data from an unknown entity of a production environment; means for assigning an entity type to the unknown entity; means for assigning an entity name to the unknown entity; and means for generating an entity ID for the unknown entity, where the entity ID is based on at least the entity type and the entity name is disclosed in the specification in paragraph 0021 in the description of a “data collection and storage unit 202” that “receives telemetry data from a new or unknown entity” and is also utilized for “determining or generating an entity name, an entity type and an entity ID for the new or unknown entity.” The structure, material, or acts for the limitation of means for tagging the item of telemetry data with at least the entity ID is disclosed in the specification in paragraph 0028 in the description of an “unknown entity data receiver” that ensures “the received telemetry data is then tagged with at least some of the identifying information and the tagged data is sent to the data storage unit 324.”















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 1, the claim recites: A method of processing received telemetry data in connection with monitoring a production environment, comprising: receiving an item of telemetry data from an unknown entity of a production environment; assigning an entity type to the unknown entity; assigning an entity name to the unknown entity; generating an entity ID for the unknown entity, where the entity ID is based on at least the entity type and the entity name; and tagging the item of telemetry data with at least the entity ID.
	The limitations of claim 1:
assigning an entity type to the unknown entity: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally assigning an entity type to a given entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
assigning an entity name to the unknown entity: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The 
generating an entity ID for the unknown entity, where the entity ID is based on at least the entity type and the entity name: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating an identifier for an entity, based on mentally assigned names and types for the given entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
and tagging the item of telemetry data with at least the entity ID: this limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally associating telemetry data with an entity, and mentally assigning a tag to that telemetry data representing the entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A Prong Two, this judicial exception is not integrated into a practical application. Furthermore, under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	In particular, the claim recites the following additional element: A method of processing received telemetry data in connection with monitoring a production environment, comprising: receiving an item of telemetry data from an unknown entity of a production environment: this limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of receiving telemetry data associated with an entity) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Symantec court decision cited in MPEP 2106.05(d)(II) indicates that “receiving or transmitting data over a network” is a well-understood, routine, conventional activity and is supported by Berkheimer evidence. Accordingly, these additional elements do not amount to significantly more than the judicial exception.
	
	Thus claim 1 is not patent eligible. Claim 12 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

 claim 2, the claim recites the following: The method of claim 1, wherein the method further comprises determining that the item of telemetry data was generated by an unknown entity based on the content of the data item: this claim is understood to be an addition to the mental process analyzed in independent claim 1. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally analyzing the content of a data item to determine whether the item was generated by an unknown entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrate the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.

	Thus claim 2 is not patent eligible. Claim 13 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Regarding claim 3, the claim recites the following: the method of claim 1, further comprising generating at least one normalized attribute name based on one or more attribute names that are included in the item of telemetry data, wherein the step of assigning an entity type to the unknown entity is based on the at least one normalized attribute name: this claim is understood to be an addition to the mental process analyzed in independent claim 1. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the 

Thus claim 3 is not patent eligible. Claim 14 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Regarding claim 4, the claim recites: the method of claim 1, further comprising generating at least one normalized attribute name based on an attribute name that is included in the item of telemetry data, wherein the step of assigning an entity name to the unknown entity is based on the at least one normalized attribute name: this claim is understood to be an addition to the mental process analyzed in independent claim 1. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally analyzing an attribute name in telemetry data and mentally generating an attribute name. Furthermore, the context of this claim encompasses mentally assigning an entity type based on a mental 

Thus claim 4 is not patent eligible. Claim 15 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

	Regarding claim 5, the claim recites: the method of claim 1, further comprising generating normalized attribute names based on attribute names that are included in the item of telemetry data, wherein the step of assigning an entity name to the unknown entity is based on a generated normalized attribute name and wherein the 25step of assigning an entity type to the unknown entity is based on a generated normalized attribute name: this claim is understood to be an addition to the mental process analyzed in independent claim 1. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally analyzing an attribute name in telemetry data and mentally generating an attribute name. Furthermore, the context of this claim encompasses mentally assigning an entity type and name based on a mental analysis of the mentally generated attribute name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 

Thus claim 5 is not patent eligible. Claim 16 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Regarding claim 6, the claim recites the following additional limitation: the method of claim 1, further comprising submitting the tagged item of telemetry data to a data storage unit: this additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing a tagged item) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as item data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.

Thus claim 6 is not patent eligible. Claim 17 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Regarding claim 7, the claim recites: the method of claim 1, wherein the tagging step comprises tagging the item of telemetry data with the entity ID, the entity type and the entity name: this claim is understood to be an addition to the mental process analyzed in independent claim 1. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally associated an item of telemetry data with an entity, and thus mentally tagging the item with an identifier, type, and name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional limitations which integrate the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.	Thus claim 7 is not patent eligible. Claim 18 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.
claim 8, the claim recites the additional limitation of the method of claim 7, further comprising submitting the tagged item of telemetry data to a data storage unit: this additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of storing a tagged item) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, this limitation amounts to adding insignificant extra-solution activities which are well-understood, routine, conventional activities previously known to the industry and specified at a high level of generality. The Versata Dev. Group, Inc. v. SAP Am., Inc court decisions cited in MPEP 2106.05(d)(II) indicate that simply “storing and retrieving information in memory,” such as item data, are well-understood, routine, conventional activities and are supported by Berkheimer evidence. Accordingly, this additional element does not amount to significantly more than the judicial exception.
Thus claim 8 is not patent eligible. Claim 19 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.

Regarding claim 9, the claim recites the following additional limitation: the method of claim 1, further comprising sending information that includes the entity ID, the entity type and the entity name to an entity tracking system for recordation in a database of known entities: this additional limitation, under Step 2A Prong 2, is recited at a high level of generality (i.e., as a general means of an entity tracking system obtaining entity data) and would qualify under MPEP 2106.05(g) as “adding insignificant extra-solution activity to the judicial exception,” as it can be described as mere data 
Thus claim 9 is not patent eligible. Claim 20 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.
	Regarding claim 10, the claim recites the following: the method of claim 1, wherein the entity ID is based on a hash of the entity name: this claim is understood to be an addition to the mental process analyzed in independent claim 1. This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally generating an identifier for an entity, based on mentally assigned names and types for the given entity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claim does not recite additional 
	Thus claim 10 is not patent eligible. Claim 21 is similarly rejected, but for the recitation of one or more processors and non-transitory computer readable storage media, which are generic computer components that amount to no more than mere instructions to apply the exception, however, they do not integrate the abstract idea in to a practical application.
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-8, 11, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur (U.S. Patent Publication No. 20200162425), hereinafter Vasseur, in view of Kruglick (U.S. Patent Publication No. 20150369705), hereinafter Kruglick.

Regarding claim 1, Vasseur teaches a method of processing received telemetry data in connection with monitoring a production environment (in paragraph 0014 and 0015, Vasseur details a system in which “a labeling service receives telemetry data for a cluster of endpoint devices in a first network environment.” This network environment is considered equivalent to a production environment in that it consists of a “collection of nodes interconnected by communication links and segments for transporting data between end nodes, such as personal computers and workstations, or other devices, such as sensors . . .”).
comprising: receiving an item of telemetry data from an unknown entity of a production environment (in paragraph 0046, Vasseur describes a scenario in which a “device classification service 408 is configured to take as input telemetry data 410 captured by networking device 406 regarding network traffic associated with endpoint device 402).
assigning an entity type to the unknown entity (further in paragraph 0046, Vasseur specifies that based on the received telemetry data, the classification service “based on the captured telemetry, identif[ies] the device type 412 of endpoint device 402. For example, device type 412 may indicate the operating system (e.g., iOS, Android, etc.), manufacturer (e.g., Apple, Samsung, etc.), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.), function (e.g., thermostat, temperature sensor, etc.), or any other information that can be used to categorize endpoint device 402.” This identification of a device type of “an endpoint device,” previously unclassified and therefore considered to be equivalent to an unknown device, is considered analogous to assigning a device type as detailed by the applicant). Specifically, the recitation of an “operating system” is considered equivalent to a device type).	assigning an entity name to the unknown entity (in paragraph 0047, Vasseur further elaborates a situation in that this classification service “may determine, with a high degree of confidence, that endpoint device 402 is an Apple iPhone, but may or may not be able to determine whether device 402 is an iPhone 5s or an iPhone 6.” This determination of the model of a device is considered equivalent to assigning a name to such a device. This determination is discussed by Vasseur in paragraph 0046, wherein a “device type” could be an “operating system (e.g., iOS, Android, etc.), manufacturer (e.g., Apple, Samsung, etc.), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.), function (e.g., thermostat, temperature sensor, etc.), or any other information that can be used to categorize endpoint device 402.” This “make” and “model” are considered analogous to a name for the device).
generating an entity ID for the unknown entity, where the entity ID is based on at least the entity type and the entity name (in paragraph 0071, Vasseur specifies that a case in which the classification service classifies a device as “unknown.” In this case a “labeling service 502” is utilized “to seek out a device type label for the cluster of endpoint devices. In response, labeling service 502 may obtain a device label for the cluster and provide the cluster label 514 back to device classification service 408.” This cluster label identifies one or more unknown device, and is understood to cover a case of one unknown device or entity. The “device type label” sought out by the labeling service is considered equivalent to an entity ID as detailed by the applicant. As discussed by Vasseur in paragraph 0046, the .), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.), function (e.g., thermostat, temperature sensor, etc.), or any other information that can be used to categorize endpoint device 402.” Therefore, this label is based on a “make” and “model,” considered analogous to an entity name, as well as an “operating system,” considered analogous to a device type).
However, Vasseur does not disclose and tagging the item of telemetry data with at least the entity ID. 	However, in the same field of endeavor, Kruglick discloses and tagging the item of telemetry data with at least the entity ID (in paragraph 0038, Kruglick teaches a “telemetry data stream” received and processing by a telemetry module, consisting of data concerning social media users and their respective device. Kruglick details a “telemetry ID matching unit” that “matches, correlates or otherwise associates some sampling of telemetry data with social media and online discussions of one or more of network-connected devices 112a-112m (e.g., via names or emails of registered owners) to label the sentiments associated with data points within clusters 280.” This matching of telemetry data with a discussion coming from a device is considered equivalent to a tagging of an item of this data. Kruglick specifies that this tagging involves “sentiment tagging of telemetry sentiment clusters 282a-282r” each of which “indicating an item ID of a given type of devices.” This “item ID” matched to a telemetry segment is considered equivalent to an entity ID detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment) and Kruglick (directed to the tagging of telemetry data associated with an item or entity) and arrived at a system for identifying and tagging telemetry data received from unknown devices in a monitored network environment. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of 	Claim 12 is similarly rejected. Refer to claim 1 for analysis.
	Regarding claim 2, as stated above Vasseur in view of Kruglick teach the method of claim 1. Vasseur further teaches wherein the method further comprises determining that the item of telemetry data was generated by an unknown entity based on the content of the data item (in paragraph 0068, Vasseur details a case in which a “labeling service receives telemetry data for a cluster of endpoint devices in a first network environment. The endpoint devices in the cluster are clustered by a device classification service based on their telemetry data and labeled by a device type classifier of the device classification service as being of an unknown device type.” In this case, the device classifier labels several devices to be of an “unknown” type “based on their telemetry data,” equivalent to the content of the telemetry data, and thus the data items contained within it).

Claim 13 is similarly rejected. Refer to claim 2 for analysis.

Regarding claim 6, as stated above, Vasseur in view of Kruglick teach the method of claim 1. Kruglick further teaches further comprising submitting the tagged item of telemetry data to a data storage unit (in paragraph 0038, Kruglick teaches a “telemetry data stream” received and processing by a telemetry module, consisting of data concerning social media users and their respective device. Kruglick details a “telemetry ID matching unit” that “matches, correlates or otherwise associates some sampling of telemetry data with social media and online discussions of one or more of network-connected devices 112a-112m (e.g., via names or emails of registered owners) to label the sentiments 280.” This matching of telemetry data with a discussion coming from a device is considered equivalent to a tagging of an item of this data. Kruglick specifies that this tagging involves “sentiment tagging of telemetry sentiment clusters 282a-282r” as part of a larger “telemetry and sentiment monitoring module.” In paragraph 0093 and FIG. 6, Kruglick elaborates on this module, stating that it “includes data 626, which may be useful for operation of telemetry and sentiment monitoring module 622.” This data, shown in FIG. 6, is considered to contain the sentiment clusters as part of the monitoring module and is deemed to be functionally equivalent to a data storage unit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment) and Kruglick (directed to the tagging of telemetry data associated with an item or entity) and arrived at a system for identifying and tagging telemetry data received from unknown devices in a monitored network environment. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “matching such information to device telemetry data,” so that “user experience may be predicted and pre-emptive and/or corrective actions may be taken” (Kruglick paragraph 0017).

Claim 17 is similarly rejected. Refer to claim 6 for analysis.

Regarding claim 7, as stated above, Vasseur in view of Kruglick teach the method of claim 1. Kruglick further teaches wherein the tagging step comprises tagging the item of telemetry data with the entity ID, the entity type and the entity name (in paragraph 0038, Kruglick teaches a “telemetry data stream” received and processing by a telemetry module, consisting of data concerning social media users and their respective device. Kruglick details a “telemetry ID matching unit” that “matches, correlates or otherwise associates some sampling of telemetry data with social media and online discussions of one or more of network-connected devices 112a-112m (e.g., via names or emails of registered owners) to label the sentiments associated with data points within clusters 280.” This matching of telemetry data with a discussion coming from a device is considered equivalent to a tagging of an item of this data. Kruglick specifies that this tagging involves “sentiment tagging of telemetry sentiment clusters 282a-282r” each of which “indicating an item ID of a given type of devices.” This “item ID” matched to a telemetry segment is considered equivalent to an entity ID corresponding to the device tied to user. Kruglick further specifies that this telemetry data “matches” with a discussion “via names or emails of registered owners” of such devices. These “names” are considered equivalent to an “entity name” as detailed by the applicant, with a match between one or more names and telemetry data equivalent to a tagging. Furthermore, as discussed above, the module performs “sentiment tagging” on the clusters of this telemetry data, mapping “telemetry data and user sentiments.” As discussed in paragraph 0037, these sentiments are understood to be equivalent to a type of user, or entity as detailed by the applicant. A user could have a positive sentiment or negative sentiment, which are deemed analogous to types, and thus this mapping of “telemetry data and user sentiments” is considered equivalent to tagging telemetry data with a type of user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment) and Kruglick (directed to the tagging of telemetry data associated with an item or entity) and arrived at a system for identifying and tagging telemetry data received from unknown devices in a monitored network environment. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “matching such information to device telemetry data,” so that “user experience may be predicted and pre-emptive and/or corrective actions may be taken” (Kruglick paragraph 0017).
Claim 18 is similarly rejected. Refer to claim 7 for analysis.

Regarding claim 8, as stated above, Vasseur in view of Kruglick teach the method of claim 7. Kruglick further teaches further comprising submitting the tagged item of telemetry data to a data storage unit (in paragraph 0038, Kruglick teaches a “telemetry data stream” received and processing by a telemetry module, consisting of data concerning social media users and their respective device. Kruglick details a “telemetry ID matching unit” that “matches, correlates or otherwise associates some sampling of telemetry data with social media and online discussions of one or more of network-connected devices 112a-112m (e.g., via names or emails of registered owners) to label the sentiments associated with data points within clusters 280.” This matching of telemetry data with a discussion coming from a device is considered equivalent to a tagging of an item of this data. Kruglick specifies that this tagging involves “sentiment tagging of telemetry sentiment clusters 282a-282r” as part of a larger “telemetry and sentiment monitoring module.” In paragraph 0093 and FIG. 6, Kruglick elaborates on this module, stating that it “includes data 626, which may be useful for operation of telemetry and sentiment monitoring module 622.” This data, shown in FIG. 6, is considered to contain the sentiment clusters as part of the monitoring module and is deemed to be functionally equivalent to a data storage unit).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment) and Kruglick (directed to the tagging of telemetry data associated with an item or entity) and arrived at a system for identifying and tagging telemetry data received from unknown devices in a monitored network environment. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of 

	Claim 19 is similarly rejected. Refer to claim 8 for analysis.
	Regarding claim 11, Vasseur teaches a system for processing received telemetry data in connection with monitoring a production environment (in paragraph 0014 and 0015, Vasseur details a system in which “a labeling service receives telemetry data for a cluster of endpoint devices in a first network environment.” This network environment is considered equivalent to a production environment in that it consists of a “collection of nodes interconnected by communication links and segments for transporting data between end nodes, such as personal computers and workstations, or other devices, such as sensors . . .”).
	comprising: means for receiving an item of telemetry data from an unknown entity of a production environment ((in paragraph 0046, Vasseur describes a scenario in which a “device classification service 408 is configured to take as input telemetry data 410 captured by networking device 406 regarding network traffic associated with endpoint device 402. In paragraph 0021 of applicant’s specification, applicant details a “data collection and storage unit 202” of a production analysis system as a corresponding structure for this limitation. The device classification service of Vasseur is considered equivalent to the applicant’s data college and storage unit, as the service performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for receiving telemetry data).
	 means for assigning an entity type to the unknown entity (further in paragraph 0046, Vasseur specifies that based on the received telemetry data, the classification service “based on the captured telemetry, identif[ies] the device type 412 of endpoint device 402. For example, device type 412 may 
	 means for assigning an entity name to the unknown entity (in paragraph 0047, Vasseur further elaborates a situation in that this classification service “may determine, with a high degree of confidence, that endpoint device 402 is an Apple iPhone, but may or may not be able to determine whether device 402 is an iPhone 5s or an iPhone 6.” This determination of the model of a device is considered equivalent to assigning a name to such a device. This determination is discussed by Vasseur in paragraph 0046, wherein a “device type” could be an “operating system (e.g., iOS, Android, etc.), manufacturer (e.g., Apple, Samsung, etc.), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.), function (e.g., thermostat, temperature sensor, etc.), or any other information that can be used to categorize endpoint device 402.” This “make” and “model” are considered analogous to a name for the device. In paragraph 0021 of applicant’s specification, applicant details a “data collection and storage unit 202” of a production analysis system as a corresponding structure for this limitation. The device classification service of Vasseur is considered equivalent to the applicant’s data college and storage unit, as the 
 	means for generating an entity ID for the unknown entity, where the entity ID is based on at least the entity type and the entity name (in paragraph 0071, Vasseur specifies that a case in which the classification service classifies a device as “unknown.” In this case a “labeling service 502” is utilized “to seek out a device type label for the cluster of endpoint devices. In response, labeling service 502 may obtain a device label for the cluster and provide the cluster label 514 back to device classification service 408.” This cluster label identifies one or more unknown device, and is understood to cover a case of one unknown device or entity. The “device type label” sought out by the labeling service is considered equivalent to an entity ID as detailed by the applicant. As discussed by Vasseur in paragraph 0046, the “device type” contained in this “device type label” encompasses an “operating system (e.g., iOS, Android, etc.), manufacturer (e.g., Apple, Samsung, etc.), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.), function (e.g., thermostat, temperature sensor, etc.), or any other information that can be used to categorize endpoint device 402.” Therefore, this label is based on a “make” and “model,” considered analogous to an entity name, as well as an “operating system,” considered analogous to a device type. In paragraph 0021 of applicant’s specification, applicant details a “data collection and storage unit 202” of a production analysis system as a corresponding structure for this limitation. The device classification service of Vasseur is considered equivalent to the applicant’s data college and storage unit, as the service performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for generating an entity ID).
	However, Vasseur does not disclose and means for tagging the item of telemetry data with at least the entity ID. 
	However, in the same field of endeavor, Kruglick discloses and means for tagging the item of telemetry data with at least the entity ID (in paragraph 0038, Kruglick teaches a “telemetry data matches, correlates or otherwise associates some sampling of telemetry data with social media and online discussions of one or more of network-connected devices 112a-112m (e.g., via names or emails of registered owners) to label the sentiments associated with data points within clusters 280.” This matching of telemetry data with a discussion coming from a device is considered equivalent to a tagging of an item of this data. Kruglick specifies that this tagging involves “sentiment tagging of telemetry sentiment clusters 282a-282r” each of which “indicating an item ID of a given type of devices.” This “item ID” matched to a telemetry segment is considered equivalent to an entity ID detailed by the applicant. In paragraph 0028 of applicant’s specification, applicant details an “unknown entity data receiver” as part of the larger data collection and storage unit as a corresponding structure for this limitation. The “telemetry ID matching unit” of Kruglick is considered equivalent to the applicant’s unknown entity data receiver, as the matching unit performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for tagging telemetry data with an entity ID).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment) and Kruglick (directed to the tagging of telemetry data associated with an item or entity) and arrived at a system for identifying and tagging telemetry data received from unknown devices in a monitored network environment. A person of ordinary skill in the database field would be motivated to make such a combination for the purpose of “matching such information to device telemetry data,” so that “user experience may be predicted and pre-emptive and/or corrective actions may be taken” (Kruglick paragraph 0017).

Claims 3-5, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Kruglick and in further view of Savalle (U.S. Patent Publication No. 20200153694), hereinafter Savalle.

Regarding claim 3, as stated above Vasseur in view of Kruglick teach the method of claim 1. However, Vasseur in view of Kruglick does not teach further comprising generating at least one normalized attribute name based on one or more attribute names that are included in the item of telemetry data wherein the step of assigning an entity type to the unknown entity is based on the at least one normalized attribute name. 
However, in the same field of endeavor, Savalle teaches further comprising generating at least one normalized attribute name based on one or more attribute names that are included in the item of telemetry data (in paragraph 0064, Savalle details a technique for “automatically normalizing network traffic representations based on the local environment of the device,” the device being equivalent to an entity. In paragraph 0065, Savalle discusses collecting a “telemetry feature vector” from devices on a network that is “indicative of a plurality of traffic features observed for the endpoint devices.” In paragraph 0068, this plurality of features is detailed to include “certain protocol such as, but not limited to, IPv6, IPv4, IGMPv3, IGMPv2, ICMPv6, ICMP, HTTP/XML, HTTP . . .” These protocols or “features” are also listed in FIG. 5 denoted by 502. These “features” are the names of protocols and are considered functionally equivalent to attribute names included in telemetry data. In paragraph 0073, Savalle specifies that “telemetry data 610 captured regarding the network traffic of the endpoint devices may take the form of feature vectors.” In a previous paragraph 0071, Savalle details a “context assigner 602” that serves to “assign an endpoint device to a given context based on the telemetry data 610.” Based on this telemetry data, and thus the feature vector of one or more attribute names above, the  context assign “may assign an endpoint device to different contexts such as “Access point X,” but also to the assigned context is considered functionally equivalent to a normalized attribute name, as it abstracts away all the communication protocol names and normalizes them into one name such as “access point”).
wherein the step of assigning an entity type to the unknown entity is based on the at least one normalized attribute name (as shown in FIG. 6, the outputted context produced by the context assigner is given as input to a summarizer and then a normalizer and ultimately a “device type classifier.” It is understood that the input to this device type classifier is based on this assigned context, equivalent to a normalized attribute name. In paragraph 0065, Savalle teaches that a “device classification service classifies, using the normalized telemetry feature vector for the particular endpoint device as input to a device type classifier, the particular endpoint device as being of a particular device type.” The input to the device classifier is based on normalized feature vectors which are in turn based on an assigned context, this context being equivalent to a normalized attribute name. Savalle clarifies “device type” in paragraph 0045, stating that a “device type 412 may indicate the operating system (e.g., iOS, Android, etc.), manufacturer (e.g., Apple, Samsung, etc.), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.) . . .” The “operating system” of a given device is considered analogous to a type of the device or entity as detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment), Kruglick (directed to the tagging of telemetry data associated with an item or entity), and Savalle (directed to normalizing telemetry features to obtain device types) and arrived at a system for identifying and tagging telemetry data received from unknown devices in a monitored network environment based on normalized attributes. A person of ordinary skill in the database field would be motivated to make such a combination to “allow for better device 
	Claim 14 is similarly rejected. Refer to claim 3 for analysis.

Regarding claim 4, as stated above Vasseur in view of Kruglick teach the method of claim 1. However, Vasseur in view of Kruglick does not teach further comprising generating at least one normalized attribute name based on an attribute name that is included in the item of telemetry data wherein the step of assigning an entity name to the unknown entity is based on the at least one normalized attribute name.
However, in the same field of endeavor, Savalle teaches further comprising generating at least one normalized attribute name based on an attribute name that is included in the item of telemetry data (in paragraph 0064, Savalle details a technique for “automatically normalizing network traffic representations based on the local environment of the device,” the device being equivalent to an entity. In paragraph 0065, Savalle discusses collecting a “telemetry feature vector” from devices on a network that is “indicative of a plurality of traffic features observed for the endpoint devices.” In paragraph 0068, this plurality of features is detailed to include “certain protocol such as, but not limited to, IPv6, IPv4, IGMPv3, IGMPv2, ICMPv6, ICMP, HTTP/XML, HTTP . . .” These protocols or “features” are also listed in FIG. 5 denoted by 502. These “features” are the names of protocols and are considered functionally equivalent to attribute names included in telemetry data. In paragraph 0073, Savalle specifies that “telemetry data 610 captured regarding the network traffic of the endpoint devices may take the form of feature vectors.” In a previous paragraph 0071, Savalle details a “context assigner 602” that serves to “assign an endpoint device to a given context based on the telemetry data 610.” Based on this telemetry data, and thus the feature vector of one or more attribute names above, the  context assign “may assign an endpoint device to different contexts such as “Access point X,” but also to the more general context ‘wireless’.” The assigned context is considered functionally equivalent to a normalized attribute name, as it abstracts away all the communication protocol names and normalizes them into one name such as “access point.” It is understood that while a feature vector contains several attribute names, a context may be based on a single attribute name, such as discussed by Savalle in paragraph 0069, in which the lack of a certain protocol such as “802.11” or “EAPOL” may indicate a device to be “from a wired lab”).
 wherein the step of assigning an entity name to the unknown entity is based on the at least one normalized attribute name (as shown in FIG. 6, the outputted context produced by the context assigner is given as input to a summarizer and then a normalizer and ultimately a “device type classifier.” It is understood that the input to this device type classifier is based on this assigned context, equivalent to a normalized attribute name. In paragraph 0065, Savalle teaches that a “device classification service classifies, using the normalized telemetry feature vector for the particular endpoint device as input to a device type classifier, the particular endpoint device as being of a particular device type.” The input to the device classifier is based on normalized feature vectors which are in turn based on an assigned context, this context being equivalent to a normalized attribute name. Savalle clarifies “device type” in paragraph 0045, stating that a “device type 412 may indicate the operating system (e.g., iOS, Android, etc.), manufacturer (e.g., Apple, Samsung, etc.), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.) . . .” The “make” and “model” of a given device is considered analogous to a name of the device or entity as detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment), Kruglick (directed to the tagging of telemetry data associated with an item or entity), and Savalle (directed to normalizing telemetry features to obtain device types) and arrived at a system for identifying and tagging telemetry data received from unknown 

Claim 15 is similarly rejected. Refer to claim 4 for analysis.

Regarding claim 5, as stated above Vasseur in view of Kruglick teach the method of claim 1. However, Vasseur in view of Kruglick does not teach further comprising generating normalized attribute names based on attribute names that are included in the item of telemetry data wherein the step of assigning an entity name to the unknown entity is based on a generated normalized attribute name and wherein the 25step of assigning an entity type to the unknown entity is based on a generated normalized attribute name. 	However, in the same field of endeavor, Savalle teaches further comprising generating normalized attribute names based on attribute names that are included in the item of telemetry data (in paragraph 0064, Savalle details a technique for “automatically normalizing network traffic representations based on the local environment of the device,” the device being equivalent to an entity. In paragraph 0065, Savalle discusses collecting a “telemetry feature vector” from devices on a network that is “indicative of a plurality of traffic features observed for the endpoint devices.” In paragraph 0068, this plurality of features is detailed to include “certain protocol such as, but not limited to, IPv6, IPv4, IGMPv3, IGMPv2, ICMPv6, ICMP, HTTP/XML, HTTP . . .” These protocols or “features” are also listed in FIG. 5 denoted by 502. These “features” are the names of protocols and are considered functionally equivalent to attribute names included in telemetry data. In paragraph 0073, Savalle specifies that “telemetry data 610 captured regarding the network traffic of the endpoint devices may take the form .” Based on this telemetry data, and thus the feature vector of one or more attribute names above, the  context assign “may assign an endpoint device to different contexts such as “Access point X,” but also to the more general context ‘wireless’.” The assigned context is considered functionally equivalent to a normalized attribute name, as it abstracts away all the communication protocol names and normalizes them into one name such as “access point.” The recitation of assigning “an endpoint device to different contexts” covers the case in which multiple contexts, and thus normalized attributes names, are generated).
wherein the step of assigning an entity name to the unknown entity is based on a generated normalized attribute name (as shown in FIG. 6, the outputted context produced by the context assigner is given as input to a summarizer and then a normalizer and ultimately a “device type classifier.” It is understood that the input to this device type classifier is based on this assigned context, equivalent to a normalized attribute name. In paragraph 0065, Savalle teaches that a “device classification service classifies, using the normalized telemetry feature vector for the particular endpoint device as input to a device type classifier, the particular endpoint device as being of a particular device type.” The input to the device classifier is based on normalized feature vectors which are in turn based on an assigned context, this context being equivalent to a normalized attribute name. Savalle clarifies “device type” in paragraph 0045, stating that a “device type 412 may indicate the operating system (e.g., iOS, Android, etc.), manufacturer (e.g., Apple, Samsung, etc.), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.) . . .” The “make” and “model” of a given device is considered analogous to a name of the device or entity as detailed by the applicant).
and wherein the 25step of assigning an entity type to the unknown entity is based on a generated normalized attribute name (as shown in FIG. 6, the outputted context produced by the context assigner is given as input to a summarizer and then a normalizer and ultimately a “device type as being of a particular device type.” The input to the device classifier is based on normalized feature vectors which are in turn based on an assigned context, this context being equivalent to a normalized attribute name. Savalle clarifies “device type” in paragraph 0045, stating that a “device type 412 may indicate the operating system (e.g., iOS, Android, etc.), manufacturer (e.g., Apple, Samsung, etc.), make (e.g., iPhone, etc.), model (e.g., 5s, 6, 7, etc.) . . .” The “operating system” of a given device is considered analogous to a type of the device or entity as detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment), Kruglick (directed to the tagging of telemetry data associated with an item or entity), and Savalle (directed to normalizing telemetry features to obtain device types) and arrived at a system for identifying and tagging telemetry data received from unknown devices in a monitored network environment based on normalized attributes. A person of ordinary skill in the database field would be motivated to make such a combination to “allow for better device classification by removing out those traffic features of an endpoint device that are attributable to the context of the device and not the device itself.” (Savalle Paragraph 0092).

Claim 16 is similarly rejected. Refer to claim 5 for analysis.


Claims 9, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in view of Kruglick and in further view of Svec (U.S. Patent Publication No. 20180293280), hereinafter Svec.

	Regarding claim 9, as stated above, Vasseur in view of Kruglick teach the method of claim 1. However, Vasseur in view of Kruglick does not teach further comprising sending information that includes the entity ID, the entity type and the entity name to an entity tracking system for recordation in a database of known entities.
	However, in the same field of endeavor, Svec teaches further comprising sending information that includes the entity ID, the entity type and the entity name to an entity tracking system for recordation in a database of known entities (in paragraph 0013, Svec discusses a system for “data ingestion” of time series data from “event objects.” These “event objects” could “be any suitable data object, and may include timestamp data, a value, and metric data.” This timestamp data combined with “metric data” is considered equivalent to telemetry data as detailed by the applicant. Svec details an example of event data such as “a number of emails sent out by a server.” In this example, Svec specifies that for this event, “metric data may include any number of key-value pairs which may include any suitable data about the event. The key in a key-value pair may be a description or other identifier for the value, for example “Server Name”, and the value may be the value of that key, for example, the name of the server.” The example key “Server Name” identifies the type of entity that sent out the “number of emails” in the example. The entity is identified as a server as opposed to a personal computer or mobile device, and this key is considered functionally equivalent to an entity type as detailed by the applicant. Furthermore, the “value of that key” identified as “the name of the server” is considered functionally equivalent to an entity name. Further in paragraph 0013, Svec details that this metric data “may be hashed to generate a hash ID for the event object.” This hash ID, in this example representing data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment), Kruglick (directed to the tagging of telemetry data associated with an item or entity), and Svec (directed to a database for tracking entities) and arrived at a system for identifying and tagging telemetry data in order to track unknown entities in a monitored network environment. A person of ordinary skill in the database field would be motivated to make such a combination to “allow for the storage and retrieval of data in a manner that allows for both efficient searching of data without requiring knowledge of the structure of stored data and for the viewing and analysis of data as a time series” (Svec paragraph 0013).

	Claim 20 is similarly rejected. Refer to claim 9 for analysis.

	Regarding claim 10, as stated above, Vasseur in view of Kruglick teach the method of claim 1. However, Vasseur in view of Kruglick does not teach wherein the entity ID is based on a hash of the entity name.
	However, in the same field of endeavor, Svec teaches wherein the entity ID is based on a hash of the entity name (as stated above in paragraph 0013, Svec discusses a system for “data ingestion” of time series data from “event objects.” These “event objects” could “be any suitable data object, and timestamp data, a value, and metric data.” This timestamp data combined with “metric data” is considered equivalent to telemetry data as detailed by the applicant. Svec details an example of event data such as “a number of emails sent out by a server.” In this example, Svec specifies that for this event, “metric data may include any number of key-value pairs which may include any suitable data about the event. The key in a key-value pair may be a description or other identifier for the value, for example “Server Name”, and the value may be the value of that key, for example, the name of the server.” The example key “Server Name” identifies the type of entity that sent out the “number of emails” in the example. The entity is identified as a server as opposed to a personal computer or mobile device, and this key is considered functionally equivalent to an entity type as detailed by the applicant. Furthermore, the “value of that key” identified as “the name of the server” is considered functionally equivalent to an entity name. Further in paragraph 0013, Svec details that this metric data “may be hashed to generate a hash ID for the event object.” This metric data, in the example given, includes a key-value pair consisting of a “description or other identifier” for a value, and then the value itself. In Svec’s example, the key is the type of value, the “Server Name,” and the value is the “name of the server.” The metric data includes an entity name, and thus a hash ID of the metric data is considered equivalent to a hash of the entity name).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Vasseur (directed to a system for monitoring and identifying unknown devices in a network environment), Kruglick (directed to the tagging of telemetry data associated with an item or entity), and Svec (directed to a database for tracking entities) and arrived at a system for identifying and tagging telemetry data in order to track unknown entities in a monitored network environment. A person of ordinary skill in the database field would be motivated to make such a combination to “allow for the storage and retrieval of data in a manner that allows for both 
	Claim 21 is similarly rejected. Refer to claim 10 for analysis.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McGrew (U.S. Patent Publication No. 20180278629) discusses a classification system for network telemetry data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The examiner can normally be reached Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169